Citation Nr: 0820618	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral foot 
disorder.  

3.  Entitlement to service connection for an asbestos-related 
disorder.  

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).   

8.  Entitlement to service connection for a testicular 
disorder. 

9.  Entitlement to service connection for a fungal disorder 
on the foot and the back. 

10.  Entitlement to secondary service connection for a right 
leg disorder.  

11.  Entitlement to service connection for an acquired 
psychiatric disorder.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1975 to September 1979.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

The issues of entitlement to service connection for a low 
back disorder, GERD, a testicular disorder, a right leg 
disorder, and a bilateral foot disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A current diagnosis of an asbestos-related disorder is 
not shown by the competent medical evidence. 

2.  A current diagnosis of asthma is not shown by the 
competent medical evidence.

3.  A current diagnosis of sleep apnea is not shown by the 
competent medical evidence.  

4.  Hypertension did not manifest in service or until many 
years thereafter, and the preponderance of the evidence is 
against a finding that the veteran's current hypertension is 
related to service.

5.  A current fungal disorder on the foot and back is not 
shown by the competent medical evidence.  

6.  An acquired psychiatric disability, to bipolar disorder, 
did not manifest in service; a psychosis did not manifest 
within one year of service discharge; and a preponderance of 
the evidence is against a finding that the veteran's current 
psychiatric disability is related to service.


CONCLUSIONS OF LAW

1.  A disability, claimed as due to asbestos exposure, was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303 (2007).

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

4.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  A fungal disorder on the foot and back was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

6.  An acquired psychiatric disorder, to include bipolar 
disorder, was not incurred in or aggravated by service, and a 
psychosis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the instant case, VCAA notice letters dated in October 
2004 and November 2004 fully addressed all notice elements, 
and were sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

With respect to the Dingess requirements, in this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to the 
claimed conditions.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO has obtained VA 
clinical records.  Further, he submitted private treatment 
records.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claims

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2007).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
certain chronic diseases, such as psychoses or hypertension, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such diseases shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

a.  An Asbestos-Related Disorder

The veteran is seeking service connection for an asbestos-
related disorder.   His DD- Form 214 reflects that he served 
in the United States Marines with a military occupational 
specialty of rifleman.  

On review, the competent medical evidence of record does not 
show that he has been diagnosed with a disorder secondary to 
asbestos exposure.  VA and private medical evidence does not 
reflect a diagnosis of an asbestos-related disability.  
Moreover, there is no objective evidence showing that the 
veteran was ever exposed to asbestos during service.

In denying the claim, the Board acknowledges that the 
veteran's service medical records show treatment for 
complaints of colds, an upper respiratory disorder, and in 
December 1973 for an episode of mild bronchitis.  However, 
the Board notes that on separation examination in July 1979, 
no chronic disability of the nose, sinuses, mouth, or throat 
were noted.  And as noted, there is no evidence of asbestos 
exposure during service.  

In any event, the first element that must be satisfied in a 
service connection claim is a showing of a current 
disability.  Without evidence of a current disability related 
to any asbestos exposure, the veteran's claim must be denied.  
See Brammer, supra.
b.  Asthma

The veteran is seeking service connection for asthma.  On 
review, however, there is no competent medical evidence 
showing that he is currently diagnosed with such disability.  
VA and private medical evidence of record does not reflect 
that the veteran is diagnosed with asthma.  Without evidence 
of a current diagnosis of asthma, the claim must be denied.  
See Brammer, supra.

In passing, the Board also observes that the veteran's 
service treatment records show no complaint, diagnosis or 
treatment for asthma.  On his service separation examination 
in July 1979, no respiratory disorder was noted and the 
veteran's nose, sinuses, mouth and throat were evaluated as 
clinically normal.  

In sum, the competent medical evidence of record does not 
show that the veteran is currently diagnosed with asthma.  In 
the absence of evidence confirming a present disability, the 
evidence preponderates against the claim, and so it must be 
denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49.  

c.  Sleep Apnea

The veteran is also seeking service connection for sleep 
apnea.  On review, however, there is no competent medical 
evidence showing that he currently has sleep apnea.  In this 
regard, VA and private medical evidence does not show a 
diagnosis of sleep apnea.  

The Board also notes that the veteran's service treatment 
records show no complaint, diagnosis or treatment for sleep 
apnea.  His service separation examination in July 1979 shows 
no pertinent abnormality, and the veteran denied a history of 
frequent trouble sleeping.  

In sum, the competent medical evidence of record does not 
show that the veteran is currently diagnosed with sleep 
apnea.  In the absence of a current disability, the claim 
must be denied.  See Brammer, supra.  
d.  Hypertension

The veteran is also seeking service connection for 
hypertension.  In addition to establishing entitlement to 
service connection on a direct basis, hypertension may also 
be service-connected if it became manifest to a degree of 10 
percent within one year of separation from service.  38 
U.S.C.A. §§ 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  

For VA rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater.  
The term "isolated systolic hypertension" means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

On review, the Board finds that service connection for 
hypertension must be denied.  Medical evidence confirms a 
current diagnosis of hypertension, however, there is no 
evidence of hypertension during service.  The veteran's 
service medical records are devoid of reference to a 
complaint of, or treatment for, high blood pressure or 
hypertension.  While there is a diastolic pressure reading of 
90, noted in November 1976, the record does not show that the 
diastolic blood  pressure was predominantly 90mm or greater 
throughout service.  (See service treatment records).  At the 
time of his retirement, in July 1979, the veteran denied 
having high or low blood pressure, his blood pressure was 
measured at 104/60, and there was no notation related to high 
blood pressure or hypertension.  

Moreover, there is no evidence of hypertension within one 
year of the veteran's separation from service.  Hypertension 
is first objectively demonstrated in 2003 (See private 
medical records of June 2003 with a reading of 164/92, and 
September 2003 with a reading of 154/94).  Thus, as there is 
no evidence of hypertension within the first post-service 
year, hypertension may not be presumed to have been incurred 
during service.  

There is also no competent medical evidence of record that 
establishes a link between the current hypertension and 
service.  

In the absence of competent medical evidence showing that the 
veteran's hypertension had is onset during service, or for 
many years thereafter, and no evidence linking the current 
hypertension to service, the Board finds that service 
connection is not warranted, and the claim must be denied.  
See 38 C.F.R. § 3.303 (2007).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102 (2007).   

e.  Fungal Disorder on the Foot and Back

The veteran is seeking service connection for a fungal 
disability of the foot and back.  While current medical 
records show that the veteran was treated for an ingrown 
toenail, the VA and private medical evidence of record fails 
to show that the veteran currently has a fungal disability of 
the feet, or back.  

In passing, the Board also notes that the veteran's service 
treatment records, to include his separation examination 
report, show no complaint, diagnosis or treatment for a 
fungus of the foot or back.  An abnormality (pes planus and 
hallux valgus) of the feet was noted at separation, but not 
fungal disability was shown.   And, as will be discussed 
herein, the veteran's claim for a bilateral foot disorder is 
being remanded for a VA examination).

In sum, the competent medical evidence of record does not 
show that the veteran is currently diagnosed with a fungal 
disability of the foot, or back.   In the absence of evidence 
of a current disability, the evidence preponderates against 
the claim, and so it must be denied.  See Brammer, supra.    

f.  An Acquired Psychiatric Disorder

The veteran is seeking service connection for a psychiatric 
disability.

Medical evidence of record confirms that the veteran is 
currently diagnosed with bipolar disorder.  However, no 
competent medical evidence of record shows that an acquired 
psychiatric disorder was manifested in service, or for many 
years thereafter.  In this regard, the veteran's service 
medical records show no treatment for any psychiatric 
complaints, and at separation in July 1979, psychiatric 
evaluation was noted to be normal.  Additionally, the veteran 
denied a history of nervous trouble of any sort, upon 
separation.  The first competent medical evidence of 
psychiatric problems is a VA treatment record dated in 2007, 
approximately 28 years post-service.  At that time in 2007, 
the veteran was seen at a VA mental health clinic, and 
bipolar disorder was diagnosed.  The veteran indicated at 
that time that he had been anxious since service, but had not 
sought any help.  

In sum, there is no evidence of an acquired psychiatric 
disorder during service, or for decades following service, 
and there is no competent medical evidence relating the 
current psychiatric disorder to service.  As such, the Board 
concludes that the veteran's psychiatric disorder was not 
incurred or aggravated by service.  The evidence 
preponderates against the claim, and so it must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49.  

The Board further notes that, in deciding all of the claims 
herein, the veteran is competent to report all of his 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Finally, the Board acknowledges that the veteran has not been 
afforded VA examinations and medical opinions in connection 
with his service connection claims for an asbestos-related 
disability, asthma, sleep apnea, and a fungal disability.  
Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007); see Charles v. Principi, 16 Vet. App. 370 
(2002).  Thus, given the absence of current diagnoses of 
asbestos-related disability, asthma, sleep apnea, and a 
fungal disability, medical opinions are not warranted.  
The Board also declines to obtain a nexus opinion with 
respect to the veteran's service connection claims for 
hypertension and a psychiatric disability.  While current 
diagnoses of hypertension and psychiatric disability are of 
record, there is no evidence of pertinent disabilities during 
active military service, and no evidence indicating that 
pertinent disabilities may be associated with active service.  
As such, a remand for a VA examination would unduly delay 
resolution.


ORDER

Service connection for an asbestos-related disability is 
denied. 

Service connection for asthma is denied.  

Service connection for sleep apnea is denied. 

Service connection for hypertension is denied. 

Service connection for a fungal disorder on the foot and back 
is denied. 

Service connection for an acquired psychiatric disorder is 
denied.  


REMAND

The veteran is also seeking service connection for a low back 
disorder, GERD, a bilateral foot disorder, a testicular 
disorder, and a right leg disorder (claimed as sciatica).  On 
review, the Board finds that VA examinations are necessary to 
ascertain the etiology of pertinent disabilities.  

In this regard, service medical records show that in 
September 1977, the veteran was diagnosed with a low back 
strain.  Current medical evidence confirms a current low back 
disability.  
Service medical records show that the veteran was treated in 
October 1976 for gastritis, and that he has had current 
treatment for gastric complaints.  (See, private treatment 
for an upper GI showing esophageal reflux, and reflux symptom 
complaint in November 2003).  

Moreover, service records show that the veteran was treated 
for foot pain, hallux valgus, bunions, right foot pain and 
pes planus.  At separation in July 1979, the examiner found 
mild pes planus and bilateral hallux valgus.  The veteran has 
current complaints of foot pain, and an ingrown toenail; and 
hallux valgus, was seen on x-rays of the right foot in June 
2007.  

During service, the veteran was also treated for 
genitourinary complaints including urethral discharge, and 
burning on urination.  He has current complaints of dysuria, 
impotence, testicular pain, and frequency of urination (See 
VA records in June 2002, and August 2005, e.g.)  

The Board notes that the veteran has not yet undergone VA 
examinations to evaluate his low back, GERD, bilateral foot 
disorder, testicular, and right leg complaints.  Given the 
current complaints and diagnoses, and the in-service 
treatment for same, the Board finds that VA examinations are 
warranted to ascertain the etiology of pertinent 
disabilities.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of the spine to determine the 
etiology of his low back disorder. The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.   

The examiner should diagnose any low back 
disorder, to include disc disease and 
sciatica, found to be present, and then 
offer an opinion with complete rationale 
as to whether there is a 50 percent 
probability or greater that any currently 
diagnosed low back disorder is related to 
the veteran's military service.  The 
examiner should reconcile any opinion 
with the service medical records showing 
treatment for a low back strain in 
September 1977.

2.  Schedule the veteran for a VA 
podiatry examination to determine the 
etiology of any currently diagnosed foot 
disorder.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.   

The examiner should diagnose any 
bilateral foot disorder disability found 
to be present, and then offer an opinion 
with complete rationale as to whether 
there is a 50 percent probability or 
greater that any currently diagnosed 
bilateral foot disorder is related to the 
veteran's military service.  The examiner 
should reconcile any opinion with the 
service medical records showing foot 
complaints, to include mild pes planus 
and bilateral hallux valgus noted on 
separation examination report.

3.  Schedule the veteran for a VA 
gastrointestinal examination to determine 
the etiology of any currently diagnosed 
gastrointestinal disorder.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.   

The examiner should diagnose any 
gastrointestinal disorder found to be 
present, and then offer an opinion as to 
whether there is a 50 percent probability 
or greater that any currently diagnosed 
gastrointestinal disorder is related to 
the veteran's military service.   The 
examiner should reconcile any opinion 
with the service medical record dated in 
October 1976 showing treatment for 
gastritis.

4.  Schedule the veteran for a VA 
genitourinary examination to determine 
the extent of any genitourinary disorder 
found, and the etiology of any disorders 
diagnosed.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.   

The examiner should diagnose any 
genitourinary disorder found to be 
present, and then offer an opinion as to 
whether there is a 50 percent probability 
or greater that any currently diagnosed 
genitourinary disorder is related to the 
veteran's military service.   The 
examiner should reconcile any opinion 
with the service medical records showing 
genitourinary complaints, to include 
including urethral discharge, and burning 
on urination in June-July 1979.

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a low back 
disorder, a bilateral foot disorder, 
GERD, a testicular disorder, and a right 
leg disorder (claimed as sciatica).  If 
any issues remain denied, provide the 
veteran and his representative with a 
supplemental statement of the case.  
Allow an appropriate period for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


